            1    GIBSON, DUNN & CRUTCHER LLP
                 AUSTIN V. SCHWING, SBN 211696
            2      aschwing@gibsondunn.com
                 JOSHUA D. DICK, SBN 268853
            3      jdick@gibsondunn.com
                 PETER C. SQUERI, SBN 286249
            4      psqueri@gibsondunn.com
                 KELSEY J. HELLAND, SBN 298888
            5      khelland@gibsondunn.com
                 555 Mission Street, Suite 3000
            6    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            7    Facsimile:    415.393.8306
            8    Attorneys for Defendant JUUL LABS, INC.
            9

          10                                UNITED STATES DISTRICT COURT

          11                              NORTHERN DISTRICT OF CALIFORNIA

          12     IN RE: JUUL LABS, INC. PRODUCTS            CASE NO. 18-cv-02499-WHO
                 LITIGATION
          13                                                DEFENDANT JUUL LABS, INC.’S NOTICE
                                                            OF MOTION AND MOTION TO STAY
          14                                                PROCEEDINGS PENDING JPML RULING
          15                                                Hon. William H. Orrick
                                                            Hearing Date: September 11, 2019
          16                                                Hearing Time: 2:00 p.m.
                                                            Action Filed: April 26, 2018
          17                                                Amended Complaint Filed: January 30, 2019
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2           PLEASE TAKE NOTICE THAT on September 11, 2019, at 2:00 p.m., before the
            3    Honorable William H. Orrick, III of the United States District Court for the Northern District of
            4    California in the San Francisco Courthouse, Courtroom 2, 17th Floor, 450 Golden Gate Avenue, San
            5    Francisco, California 94102, Defendant JUUL Labs, Inc. (“JLI”) will and does move this Court for an
            6    order staying all proceedings in this matter—except for JLI’s production of documents pursuant to
            7    the Stipulation entered by this Court on August 20, 2019—until further order of this Court following
            8    a decision by the Judicial Panel on Multidistrict Litigation (“JPML”) concerning potential
            9    centralization of the 4 matters before this Court with 25 additional matters.
          10            JLI’s motion is based on this Notice of Motion and Motion, the accompanying Memorandum
          11     of Law, the concurrently filed Stipulation to Shorten Time, the Declaration of Austin V. Schwing,
          12     other documents on file in this action, and any oral argument of counsel.
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                    1
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1                                           I.        INTRODUCTION
            2            Defendant JUUL Labs, Inc. (“JLI”) respectfully requests that this Court stay all proceedings in
            3    this matter—except for JLI’s production of documents pursuant to the Stipulation entered by this Court
            4    on August 20, 2019 (Dkt. 138)—until further order of this Court following a decision by the Judicial
            5    Panel on Multidistrict Litigation (“JPML”) concerning potential centralization of the 4 matters
            6    consolidated into this proceeding with 25 additional matters. 1 The JPML is set to hear JLI’s motion
            7    for centralization under the multidistrict litigation (“MDL”) procedure on September 26, 2019. Courts
            8    have repeatedly recognized the propriety of staying proceedings while the JPML considers a motion to
            9    consolidate and transfer similar cases to a single transferee court. A stay is particularly appropriate
          10     here for several reasons.
          11             Other parties who are not yet present in this action will have an interest in the pleadings and
          12     scope of discovery. Plaintiffs’ counsel here want to press ahead with this case without waiting for the
          13     JPML’s decision or coordinating with other plaintiffs or their counsel, most likely out of a desire to
          14     continue to control the litigation, but that is not the best approach to the efficient management of these
          15     cases. While Plaintiffs’ counsel in this action have provisionally been designated interim class counsel,
          16     it will not be surprising if other plaintiffs’ counsel, who will shortly be on the scene when these cases
          17     are MDL’ed, will take the position that they should either supplant or otherwise take an active role in
          18     the decision-making of these cases. It is no secret that such political arm-wrestling occurs in many
          19     MDLs. Further, those other lawyers are proposing to bring claims and theories that are not yet at issue
          20     in this case. For example, several of them propose to bring RICO claims against JLI, Altria Group,
          21     Inc. (“Altria”) and Philip Morris USA Inc. (“PM USA”). These additional theories and claims, should
          22     they proceed, will impact the scope of the pleadings and the discovery that takes place in these
          23     proceedings. Further, many of the cases are individual actions, and therefore Plaintiffs’ counsel here
          24     does not and will not represent those parties.
          25

          26

          27      1
                      A full list of the related matters pending transfer for coordination or consolidation before the
          28          JPML is attached as Attachment 1.
                                                                       2
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1            It is essential that the next round of pleadings in this case is conducted in an orderly and efficient
            2    manner, and it would be antithetical to the effective management of this case to ignore that an MDL
            3    will significantly alter the landscape of this case. Yet, Plaintiffs’ counsel in this proceeding insists that
            4    this case should press ahead with amended pleadings, a response to amended pleadings, and broad
            5    discovery without coordination with any other actions, and even before the JPML has an opportunity
            6    to decide whether to MDL the cases. This Court knows well how much effort has gone into the
            7    pleadings in this case, both on the part of the parties and this Court in deciding motions to dismiss, a
            8    motion to strike, and a motion to compel arbitration, and it is apparent that there will be another round
            9    of pleadings and pleading challenges. JLI submits that it makes no sense for Plaintiff to submit an
          10     amended complaint and to require JLI to respond to that complaint before the JPML decides whether
          11     to coordinate all of the dozens of cases pending against JLI, which, if coordinated with these cases,
          12     likely would necessitate consolidated pleadings. Further, before all interested stake holders are present,
          13     it is impossible for JLI to be assured at this stage that any agreements among counsel with respect to
          14     discovery would stand. A stay would also avoid potential prejudice to the parties in the other actions
          15     who are not currently participating in the parties’ discovery discussions. JLI believes the best course
          16     is to pause briefly until the MDL is created before the parties progress further in these cases.
          17             It is highly likely that the JPML will transfer all 29 related matters to one court under the MDL
          18     procedure. While this coordinated proceeding includes four lawsuits against JLI, other parties have
          19     continued to file additional lawsuits against JLI in federal courts around the country. On July 29, 2019,
          20     JLI moved the JPML for an order to create an MDL including 10 identified actions, including the 4 at
          21     issue here, pursuant to 28 U.S.C. § 1407. Since that initial filing, an additional 19 tag-along cases have
          22     been identified as related actions before the JPML, for a total of 29 actions. Some of these actions are
          23     putative class actions and others are individual actions. The JPML is set to hear JLI’s motion on
          24     September 26, 2019. All parties that filed responses to JLI’s motion, including Plaintiffs here, have
          25     agreed that the creation of an MDL is appropriate. Given the number of pending actions, and the broad
          26     agreement in support of an MDL, JLI expects that the JPML will grant JLI’s pending motion.
          27

          28
                                                                      3
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1            While JLI has requested transfer of all matters to this Court, other parties have advocated for
            2    transfer to other courts. One of the responding parties has requested that the actions be transferred to
            3    the District of Maryland, while the two other responding parties have requested that at least some of
            4    the cases should be transferred to the District of New Jersey where four cases are pending. See MDL
            5    No,. 2913, Dkt. Nos. 34, 36, 47. While JLI has advocated to the JPML that it select this district as the
            6    MDL court, that is ultimately an issue for the JPML to decide, and it makes sense to see to which
            7    court these cases are assigned before they progress further.
            8            Although centralization of these actions is clearly appropriate under Section 1407, there are
            9    some notable differences among the actions that will impact the scope and issues relevant to this
          10     litigation. For example, some actions include claims against defendants not currently present in this
          11     litigation: 15 of the related actions bring claims against Altria and/or PM USA; 2 12 assert claims
          12     against Pax Labs, Inc.; 3 and a handful bring claims against retailers of JUUL products. 4 Also, while
          13     12 of the actions, including the four cases involved in this litigation, are class actions, 5 17 of the
          14     actions are individual personal injury actions. 6 Further, some actions include new and different
          15     claims, including several actions that assert claims based on theories that JLI coordinated with Altria
          16

          17
                  2
          18          See e.g., Beatriz-Alegre v. JUUL Labs, Inc., No. 3:19-cv-05174 (N.D. Cal. Aug. 19, 2019);
                      NesSmith v. JUUL Labs, Inc., No. 8:19-cv-00884-MSS-AAS (M.D. Fla. Apr. 15, 2019)
          19          (Scriven); M.D. v. JUUL Labs, Inc., No. 3:19-cv-00180-GHD-RP (N.D. Miss. Aug. 15, 2019)
                      (Davidson).
          20      3
                      See e.g., Kelly v. JUUL Labs, Inc., No. 3:19-cv-17005 (D.N.J. Aug. 21, 2019); Divello v. JUUL
          21          Labs, Inc., No. 2:19-cv-16915-BRM-ESK (D.N.J. Aug. 20, 2019) (Martinotti); Tempel v. JUUL
                      Labs, Inc., No. 3:19-cv-00904 (S.D. Ill. Aug. 19, 2019).
          22      4
                      See e.g., Bentley v. JUUL Labs, Inc., No. No. 5:19-cv-01313-LCB (N.D. Ala. July 15, 2019)
          23          (Burke); Helms v. JUUL Labs, Inc., No. 2:19-cv-00527-ALB-WC (M.D. Ala. June 14, 2019)
                      (Brasher); Shapiro v. JUUL Labs, Inc., No. 0:19-cv-61548-DPG (S.D. Fla. June 21, 2019)
          24          (Gayles).
                  5
          25          See e.g., Murphy v. JUUL Labs, Inc., No. 1:19-cv-11755 (D. Mass. Aug. 15, 2019) (Gorton); R.E.
                      v. JUUL Labs, Inc., No. 2:19-cv-00591 (S.D.W. Va. Aug. 13, 2019) (Johnston); Phillips v. JUUL
          26          Labs, Inc., No. 2:19-cv-4172 (W.D. Mo. Aug. 21, 2019) (Harpool).
                  6
          27          See e.g., Sidlo v. JUUL Labs, Inc., No. 3:19-cv-00905 (S.D. Ill. Aug. 19, 2019); Kelly v. JUUL
                      Labs, Inc., No. 3:19-cv-17005 (D.N.J. Aug. 21, 2019); West v. JUUL Labs, Inc., No. 19-cv-
          28          00505-ALB-WC (M.D. Ala. July 16, 2019) (Brasher).
                                                                    4
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    to purportedly mislead the public. 7 While JLI believes the new theories advanced in these additional
            2    cases are baseless, there is no doubt that they would impact this litigation if they are permitted to
            3    proceed. It would be premature for Plaintiffs in this case to press ahead with an amended complaint
            4    at this point; it would be turning a blind eye to the inevitable coordination that will need to take place
            5    when these cases are MDL’ed.
            6            The ultimate claims and defenses at issue following coordination or consolidation of the 29
            7    matters to one court will affect the appropriate scope of discovery. The scope of discovery under the
            8    Federal Rules of Civil Procedure is defined with respect to the claims and defenses at issue: “Parties
            9    may obtain discovery regarding any nonprivileged matter that is relevant to any party's claim or
          10     defense and proportional to the needs of the case….” Fed. R. Civ. P. 26(b)(1). A brief stay of this
          11     action pending the JPML’s decision will prevent the parties and this Court from expending
          12     considerable time and resources negotiating and resolving discovery issues that may need to be
          13     revisited and relitigated once additional actions, claims, parties, and attorneys are involved in this
          14     case.
          15              Finally, there is no prejudice to Plaintiffs from the stay requested. JLI previously produced
          16     over 10,000 pages of scientific materials related to the development of JUUL products, documents
          17     and communications related to the packaging and labeling of JUUL products, as well as the materials
          18     that JLI previously produced in its response to the FDA pursuant to Section 904(b) of the Federal
          19     Food, Drug, and Cosmetic Act. In addition, JLI recently produced another 85,000+ pages of
          20     documents, including marketing materials, advertising exemplars from social media and other
          21     sources, and communications related to JLI’s marketing and advertising plans. JLI intends to
          22     continue producing documents pursuant to the Stipulation entered by this Court on August 20, 2019,
          23     including tens of thousands of pages of documents related to social media, marketing, and other
          24     communications. There is no discovery cut-off in this case. A brief stay would strike a common-
          25
                  7
          26          See e.g., Phillips v. JUUL Labs, Inc., No. 2:19-cv-4172 (W.D. Mo. Aug. 21, 2019) (Harpool);
                      NesSmith v. JUUL Labs, Inc., No. 8:19-cv-00884-MSS-AAS (M.D. Fla. Apr. 15, 2019)
          27          (Scriven); Quercia v. JUUL Labs, Inc., No. 1:19-cv-5664 (N.D. Ill. Aug. 22, 2019).

          28
                                                                     5
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    sense balance between ensuring that this case proceeds efficiently while also serving the principle
            2    aims of multidistrict litigation—promoting judicial economy, avoiding duplicative discovery and
            3    inconsistent rulings, and preserving the resources of the court and litigants. See In re Air Crash near
            4    Kirksville, Mo., on Oct 19, 2004, 383 F. Supp. 2d 1382, 1383 (J.P.M.L. 2005). A brief stay of this
            5    action, pending further order of this Court following the JPML’s decision, is appropriate here.
            6                                             II.     ARGUMENT
            7           Federal courts possess inherent powers to stay proceedings before them. See Landis v. N. Am.
            8    Co., 299 U.S. 248, 254–55 (1936) (“[T]he power to stay proceedings is incidental to the power
            9    inherent in every court to control the disposition of the causes on its docket with economy of time
          10     and effort for itself, for counsel, and for litigants.”); Dependable Highway Express, Inc. v. Navigators
          11     Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).
          12            Courts have repeatedly recognized the propriety of staying proceedings while the JPML
          13     considers a motion to consolidate and transfer similar cases to a single transferee court. See e.g.
          14     Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 809 (N.D. Cal. 1998) (noting that courts
          15     “frequently grant stays pending a decision by the MDL Panel regarding whether to transfer a case”);
          16     Poff v. McKesson Corp., 2013 WL 3949207, at *2 (N.D. Cal. July 30, 2013) (explaining that a stay
          17     pending resolution of a motion to consolidate before the JPML would “promote judicial economy,
          18     uniformity and consistency in decision making”); Freitas v. McKesson Corp., No. 11-cv-05967-JW,
          19     2012 WL 161211 (N.D. Cal. Jan. 10, 2012) (granting motion to stay pending decision by the JPML);
          20     Couture v. Hoffman-La Roche, Inc., No. 12-cv-2657-PJH, 2012 WL 3042994, at *2 (N.D. Cal. July
          21     25, 2012) (same); McCrerey v. Merck & Co., No. 4-cv-2576-WQH, 2005 WL 6124182 (S.D. Cal.
          22     Mar. 3, 2005).
          23            Indeed, many of the related pending actions currently before the JPML have already been
          24     stayed. See NesSmith v. JUUL Labs, Inc., No. 8:19-cv-00884-MSS-AAS (M.D. Fla. Aug. 8, 2019)
          25     (Dkt. No. 33) (staying case pending JPML decision); Shapiro v. JUUL Labs, Inc., No. 0:19-cv-
          26     61548-DPG (S.D. Fla. Aug. 15, 2019) (Dkt. No. 27) (same); Murphy v. JUUL Labs, Inc., No. 1:19-
          27     cv-11755 (D. Mass. Aug. 26, 2019) (Dkt. No. 5) (same); see also S.R. v. JUUL Labs, Inc., No. 3:19-
          28
                                                                    6
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1
                 cv-16659 (D.N.J. Aug. 26, 2019) (Dkt. No. 6) (same); P.O. v. JUUL Labs, Inc., No. 3:19-cv-16631-
            2
                 FLW-DEA (D.N.J. Aug 26, 2019) (Dkt. No. 4) (same). 8
            3
                         Where a motion for transfer has been filed with the JPML, courts consider the following
            4
                 factors to determine whether a stay is appropriate: (1) “hardship and inequity to the moving party if
            5
                 the action is not stayed;” (2) “the judicial resources that would be saved by avoiding duplicative
            6
                 litigation if the cases are in fact consolidated;” and (3) “potential prejudice to the non-moving party.”
            7
                 Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997); see also Couture, 2012 WL
            8
                 3042994, at *2 (enumerating the same test). All of these factors support a stay of the proceedings
            9
                 before this Court until after the pending MDL Motion is resolved.
          10
                 A.      There Is A Substantial Risk Of Hardship And Inequity To JLI If A Stay Is Not Granted
          11
                         If a stay is not granted, Plaintiffs in this case will amend their complaint and JLI will need to
          12
                 respond to that complaint, most likely with another motion to dismiss. This makes no sense given
          13
                 that these cases will almost certainly be MDL’ed soon and there will be an injection of new parties,
          14
                 new theories, and new allegations into these cases. It is extremely common for courts to require
          15
                 consolidated pleadings in an MDL rather than dozens of complaints and responses. Assuming that
          16
                 would be the case here, it would be a colossal waste of JLI’s resources to respond to an amended
          17
                 complaint before we know if these cases will be MDL’ed and, if so, how they will be managed. JLI
          18
                 will also have to expend considerable, time, energy, and effort negotiating and resolving complex
          19
                 discovery and pretrial issues that will likely need to be revisited and relitigated if the pending actions
          20
                 are centralized in this or any other transferee court.
          21
                         While JLI has moved to transfer all actions to this Court, other parties have advocated for
          22
                 different district courts, and the Panel has discretion to transfer the actions to any district court in the
          23

          24
                  8
          25          JLI has agreed with Plaintiffs in several other cases to stays pending the JPML’s decision and is
                      in the process of preparing stipulations and motions to that effect, including R.E. v. JUUL Labs,
          26          Inc., No. 3:19-cv-16631 (D.N.J); Divello v. JUUL Labs, Inc., No. 2:19-cv-16915 (D.N.J.);
                      Phillips v. JUUL Labs, Inc., No. 2:19-cv-4172 (W.D. Mo.); Vermillion v. JUUL Labs, Inc., No. 4-
          27          19-cv-05286 (N.D. Cal.); Quercia v. JUUL Labs, Inc., No. 1:19-cv-5664 (N.D. Ill.); Boyd v.
                      JUUL Labs, Inc., No. 4:19-cv-0674-HFS (W.D. Mo.). JLI expects that stay orders will be issued
          28          in these and other cases involving JLI shortly.
                                                                      7
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    country. The parties may waste considerable time and effort litigating discovery disputes and other
            2    matters here, only for this case to be transferred to a different court and a different judge who may
            3    choose to revisit the issues or resolve them differently, requiring duplicative and costly additional
            4    litigation. See Weaver v. Pfizer, Inc., 2014 WL 2002212, at *4 (noting the harm to the defendant if
            5    required to “relitigate any decisions. . . if the case is transferred to the MDL court”); see also Ernyes-
            6    Kofler v. Sanofi S.A., No. 5:16-cv-07307-EJD, 2017 WL 813506, at *2 (N.D. Cal. Mar. 2, 2017)
            7    (noting that a stay “might help Plaintiffs avoid unnecessary effort and expense”).
            8            Even if the Panel grants JLI’s motion and creates an MDL in this Court, which is the logical
            9    choice, there will be new actions, new parties, new claims, new theories of liability, and new
          10     attorneys pulled into this litigation, altering the scope of this case and the relevant issues the parties
          11     and Court will need to consider in this litigation. The new counsel who most likely will soon be
          12     involved in this litigation may have different views about legal theories, claims, and discovery issues.
          13     It would be inefficient to continue to actively negotiate and attempt to resolve these issues until it is
          14     clear what this case will ultimately look like, and the positions that all interested stakeholders will
          15     take. The parties’ recent discovery dispute regarding the production of documents relating to Altria
          16     helps demonstrate this point. See Dkt. 137. As the parties’ discovery letter reflects, Plaintiffs’ and
          17     JLI’s positions and legal arguments on this issue turn on the specific claims, parties, and allegations
          18     currently at issue in this litigation, which govern what documents and issues are relevant to the
          19     action. See Dkt. 137. For example, it is relevant to the dispute that Altria is not a defendant in this
          20     lawsuit, nor have Plaintiffs alleged any conspiracy claims regarding Altria. Dkt. No. 137 at 4.
          21     However, in other actions pending before the JPML, plaintiffs have brought claims against Altria.
          22     See e.g. NesSmith v. JUUL Labs, Inc., No. 8:19-cv-00884-MSS-AAS (M.D. Fla. Apr. 15, 2019). If
          23     these actions are consolidated with this litigation and these claims are allowed to proceed, the parties
          24     and the Court may need to reassess how to treat some of these documents. Further, plaintiffs’
          25     attorneys in these other actions, and counsel for Altria, a party in several of the cases, may have their
          26     own positions on these discovery issues.
          27             Plaintiffs’ position in opposing the stay is that JLI should simply turn over all relevant
          28
                                                                      8
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    documents so a stay is not warranted. But that is an overly simplistic and unrealistic position.
            2    Relevance is assessed against the claims and defenses in a case; without knowing what claims will
            3    proceed and how, any evaluation of relevance would be challenging at best. Moreover, discovery
            4    requires substantial coordination amongst the parties and they often do not agree on the scope of
            5    discovery. For example, the parties’ negotiations regarding custodians and search terms demonstrate
            6    the problem with attempting to negotiate complex discovery issues before all the relevant parties and
            7    attorneys are able to participate. Plaintiffs have proposed that JLI search the records of 189 unique
            8    custodians and have proposed approximately 200 specific search terms, an unwieldy list covering 14
            9    pages that is overly burdensome. JLI has responded with its own proposed list of custodians.
          10     However, there is no assurance that the parties and counsel from the other pending actions will agree
          11     to what either side has proposed be done here, especially because the parties’ negotiations are based
          12     on the current claims and parties at issue in this litigation. These absent parties face a clear risk of
          13     prejudice if they are bound by agreements that Plaintiffs and JLI may reach in their absence. And if
          14     they are not bound, then JLI will be prejudiced if it has to renegotiate these time-consuming issues
          15     again after the cases are centralized to accommodate these new parties.
          16             The most efficient way to resolve these, and other discovery issues that may arise, is to wait
          17     until it is clear what claims, issues, and parties will be involved in this litigation. Pretending these
          18     significant issues do not exist, which is what Plaintiffs here apparently advocate, is not an efficient
          19     way to manage these cases; it would require unnecessary, burdensome pleading motions and for JLI
          20     and Plaintiffs to expend unnecessary time, effort, money, and resources attempting to prematurely
          21     resolve issues, and it threatens to prejudice JLI and parties not presently before the Court. 9 See
          22     Weaver v. Pfizer, Inc., No. 2:14-CV-0818-KJM, 204 WL 2002212, at *4 (E.D. Cal. May 15, 2014)
          23

          24      9
                      The discovery relating to Altria and the parties’ search terms negotiations are just two examples.
          25          JLI anticipates similar, additional issues may arise if discovery proceeds now. For example, the
                      appropriate scope of any discovery relating to the health effects of nicotine in this case is
          26          currently limited by the existing Plaintiffs’ alleged symptoms from using JUUL products. But
                      plaintiffs in other actions have alleged additional, and more serious health complications, such as
          27          seizures. See e.g., NesSmith v. JUUL Labs, Inc., No. 8:19-cv-00884-MSS-AAS (M.D. Fla. Apr.
                      15, 2019); Kocourek v. JUUL Labs, Inc., No. 3:19-cv-00903 (S.D. Ill. Aug. 19, 2019). Inclusion
          28          of these claims in this action may alter the relevant scope of discovery in this case.
                                                                       9
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    (noting burden on defendant to “relitigate any decisions. . . if the case is transferred to the MDL
            2    court”); Gibson v. Bristol–Myers Squibb Co., No. 13-cv-01416-SBA, 2013 WL 2081964, at *1 (N.D.
            3    Cal. May 14, 2013) (defendant would be prejudiced if forced to “re-litigate issues before the MDL
            4    Panel”). Given the strong likelihood that additional cases will be centralized with this action, any
            5    discovery issues the parties discuss and attempt to resolve now, will likely have to be relitigated,
            6    causing prejudice to JLI and Plaintiffs.
            7           A brief stay of the proceedings in this action will preserve the parties’ time and resources and
            8    avoid unnecessary duplicative proceedings.
            9    B.     A Stay Would Preserve Judicial Resources and Promote Judicial Efficiency
          10            For the same reasons above, a brief stay would also “save judicial resources and promote
          11     judicial efficiency.” Couture, 2012 WL 3042994, at *2 (citing Rivers, 980 F. Supp. at 1360-61).
          12     Any time and effort the Court spends on these proceedings now may be made redundant if this
          13     litigation is transferred to a different district court. See Fuller v. Amerigas Propane, Inc., No. 9-cv-
          14     2493-TEH, 2009 WL 2390358, at *2 (N.D. Cal. Aug. 3, 2009) (“There is simply no reason for this
          15     Court to expend its time and energy on these cases until the pending motion before the [JPML] is
          16     resolved, as transfer of this matter to another court would render redundant the efforts of this
          17     Court.”); Rivers, 980 F. Supp. at 1360-61 (granting request for stay pending JPML ruling and holding
          18     that a “great deal of this Court’s time and energy” would be saved by a stay).
          19            In addition, even if the cases are ultimately transferred here, it does not make sense for this
          20     Court to expend its resources on pleadings, pleading motions, and discovery management now when
          21     significant changes to the scope and structure of this litigation may be just around the corner. See
          22     Mandrigues v. World Sav., Inc., No. 07-4497, 2008 WL 5221074, at *2 (N.D. Cal. Dec. 12, 2008)
          23     (Fogel, J.) (finding that judicial economy favored grant of a stay pending JPML ruling even though
          24     the court anticipated it would receive the coordinated actions); Jennings v. Fresenius USA Inc., No.
          25     13-cv-03795-WHO, 2013 WL 5487224, at *2 (N.D. Cal. Oct. 2, 2013); see also Ernyes-Kofler v.
          26     Sanofi S.A., 2017 WL 813506, at *2 (N.D. Cal. Mar. 2, 2017) (noting that courts “frequently grant
          27     stays pending a decision by the MDL Panel regarding whether to transfer a case,” and explaining that
          28
                                                                    10
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    a stay pending resolution of a motion to transfer before the JPML would “conserve judicial
            2    resources,” avoid “duplicative discovery and motion practice,” and avoid “inconsistent rulings”);
            3    Grove v. Organon USA, Inc., No. 13-2138-SC, 2013 WL 3286225, at *1 (N.D. Cal. June 27, 2013)
            4    (holding that “staying the case promote[d] judicial economy and uniform decision-making”). It is
            5    likely that these cases will soon be part of an MDL, and there will be additional defendants, plaintiffs,
            6    and counsel raising issues related to pleadings, discovery, scheduling, and case management. It
            7    makes good sense to wait until those parties are present before plowing ahead with this proceeding.
            8           Rather than needlessly taxing this Court’s resources by forging ahead before the JPML’s
            9    decision is clear and the scope of this litigation has crystalized, the Court should briefly stay these
          10     proceedings to preserve judicial resources and to ensure efficient resolution of the proceedings.
          11     C.     A Brief Stay Would Not Prejudice Plaintiffs
          12            Finally, there will be no “prejudice to the non-moving part[ies]” should the proceedings in
          13     these actions be stayed. Rivers, 980 F. Supp. at 1360. All JLI seeks through this motion is a brief
          14     stay until the JPML issues its decision on the motion to transfer and the cases can be coordinated and
          15     appropriately structured. The motion will be heard at the Panel’s next session on September 26,
          16     2019, and a decision will likely be rendered shortly thereafter. Further, while the stay is pending, JLI
          17     will continue to produce documents previously produced to certain governmental agencies,
          18     regulators, and other entities pursuant to the parties’ stipulation, entered by this Court on August 20,
          19     2019. See Dkt. No. 138. Plaintiffs will have tens of thousands of documents to review during this
          20     brief stay. Plaintiffs can also use that time to make progress in gathering and producing the
          21     documents related to Plaintiffs, almost none of which have been produced in this case.
          22            Such a brief stay would cause “no meaningful prejudice” to Plaintiffs, particularly where, as
          23     here, “any delay caused by this stay will be of very short duration.” Fuller, 2009 WL 2390358, at *1
          24     (finding “no meaningful prejudice . . . to Plaintiff” as a result of a stay where the JPML was
          25     “expected to hear [the] matter within a few months” and a stay was “unlikely to cause the degradation
          26     of memories or the loss of material evidence”); Couture, 2012 WL 3042994, at *3 (finding that a
          27     short stay would not prejudice Plaintiffs); Good, 5 F. Supp. 2d at 809 (finding that stay of
          28
                                                                    11
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    case pending JPML transfer decision would not prejudice the plaintiff where the stay “would likely
            2    be brief”); see also Rosenfeld v. Hartford Fire Ins. Co., No. 88-cv-2153-MJL, 1988 WL 49065, at *2
            3    (S.D.N.Y. May 12, 1988) (while Plaintiffs “may suffer some initial delay, once the cases are
            4    coordinated and the defendants are able to respond to all the complaints in a coordinated manner,
            5    more time may be saved than was lost”). This is especially true given that JLI plans to produce tens
            6    of thousands of documents to the plaintiffs during this brief period in accordance with the parties’
            7    August 20, 2019, stipulation, and that there is no discovery cut-off set in this case. Indeed, we do not
            8    even have an operative pleading in this case given that the Court granted-in-part JLI’s motion to
            9    dismiss on August 23, 2019, and Plaintiffs have not yet filed an amended complaint. A stay will
          10     strike a common-sense balance between ensuring that the litigation continues to move forward
          11     efficiently while avoiding time consuming, premature, and potentially fruitless negotiations and
          12     discovery disputes.
          13                                              I.    CONCLUSION
          14            For the foregoing reasons, JLI respectfully requests that this Court stay all proceedings in this
          15     matter—except for JLI’s production of documents pursuant to the Stipulation entered by this Court
          16     on August 20, 2019—until further order of this Court following a decision by the JPML on the
          17     motions to consolidate and transfer.
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                   12
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1    Dated: August 28, 2019                   Respectfully submitted,
            2                                             GIBSON, DUNN & CRUTCHER LLP
            3

            4                                             By: /s/ Austin V. Schwing
                                                          Charles J. Stevens, SBN 106981
            5                                             Austin V. Schwing, SBN 211696
                                                          Winston Y. Chan, SBN 214884
            6                                             Joshua D. Dick, SBN 268853
            7                                             Peter C. Squeri, SBN 286249
                                                          555 Mission Street, Suite 3000
            8                                             San Francisco, CA 94105-0921
                                                          Telephone: 415.393.8200
            9                                             Facsimile: 415.393.8306
                                                          aschwing@gibsondunn.com
          10

          11                                              Deborah L. Stein, SBN 224570
                                                          333 South Grand Avenue
          12                                              Los Angeles, CA 90071-3197
                                                          Telephone: 213.229.7000
          13                                              Facsimile: 213.229.7520
          14
                                                          Attorneys for Defendant JUUL LABS, INC.
          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                         13
                 DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                          JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1                                             ATTACHMENT 1
            2           The following 29 actions pending in [14] federal district courts across the county have been

            3    identified as related actions for the purposes of JLI’s pending motion to transfer before the JPML:

            4       Northern District of California

            5       •   In re: JUUL Labs, Inc. Products Litigation, No. 3:18-cv-02499-WHO (N.D. Cal. Apr. 26,
                        2018) (Orrick)
            6
                            a. Colgate v. JUUL Labs, Inc., No. 3:18-cv-02499-WHO (N.D. Cal. Apr. 26, 2018)
            7
                            b. Viscomi v. JUUL Labs, Inc., No. 3:18-cv-06808-WHO (N.D. Cal. Aug. 31, 2018)
            8

            9               c. J.Y. v. JUUL Labs, Inc., No. 3:18-cv-06776-WHO (N.D. Cal. Oct. 10, 2018)

          10                d. Zampa v. JUUL Labs, Inc., No. 3:19-cv-02466-WHO (N.D. Cal. Nov. 5, 2018)

          11        •   Swearingen v. JUUL Labs, Inc., No. 4:19-cv-04424-DMR (N.D. Cal. May 22, 2019) (Ryu)

          12        •   Beatriz-Alegre v. JUUL Labs, Inc., No. 3:19-cv-05174-LB (N.D. Cal. Aug. 19, 2019) (Beeler)

          13        •   G.S. v. JUUL Labs, Inc., No. 3:19-cv-05224-TSH (N.D. Cal. Aug. 21, 2019) (Hixson)

          14        •   Vermillion v. JUUL Labs, Inc., No. 4:19-cv-05286-DMR (N.D. Cal. Aug. 23, 2019) (Ryu)

          15        Southern District of New York

          16        •   D.P. v. JUUL Labs, Inc., No. 7-18-cv-05758 (S.D.N.Y. June 26, 2018) (Seibel)

          17        Middle District of Florida

          18        •   NesSmith v. JUUL Labs, Inc., No. 8:19-cv-00884-MSS-AAS (M.D. Fla. Apr. 15, 2019)
                        (Scriven)
          19
                    •   Pippen v. JUUL Labs, Inc., No. 6:19-cv-01671 (M.D. Fla. Aug. 27, 2019)
          20
                    Southern District of Florida
          21
                    •   Shapiro v. JUUL Labs, Inc., No. 0:19-cv-61548-DPG (S.D. Fla. June 21, 2019) (Gayles)
          22
                    Middle District of Alabama
          23
                    •   Helms v. JUUL Labs, Inc., No. 2:19-cv-00527-ALB-WC (M.D. Ala. June 14, 2019) (Brasher)
          24
                    •   West v. JUUL Labs, Inc., No. 19-cv-00505-ALB-WC (M.D. Ala. July 16, 2019) (Brasher)
          25

          26        Northern District of Alabama

          27        •   Bentley v. JUUL Labs, Inc., No. No. 5:19-cv-01313-LCB (N.D. Ala. July 15, 2019) (Burke)

          28
                                                                  14
                  DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                           JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
            1

            2     District of New Jersey
            3     •   S.R. v. JUUL Labs, Inc., No. 3:19-cv-16659 (D.N.J. Aug. 12, 2019) (Shipp)
            4
                  •   P.O. v. JUUL Labs, Inc., No. 3:19-cv-16631-FLW-DEA (D.N.J. Aug 13, 2019) (Wolfson)
            5
                  •   Divello v. JUUL Labs, Inc., No. 2:19-cv-16915-BRM-ESK (D.N.J. Aug. 20, 2019)
            6         (Martinotti)
            7     •   Kelly v. JUUL Labs, Inc., No. 3:19-cv-17005-FLW-DEA (D.N.J. Aug. 21, 2019) (Wolfson)
            8     Southern District of West Virginia
            9
                  •   R.E. v. JUUL Labs, Inc., No. 2:19-cv-00591 (S.D.W. Va. Aug. 13, 2019) (Johnston)
          10
                  District of Massachusetts
          11
                  •   Murphy v. JUUL Labs, Inc., No. 1:19-cv-11755 (D. Mass. Aug. 15, 2019) (Gorton)
          12
                  Northern District of Mississippi
          13
                  •   M.D. v. JUUL Labs, Inc., No. 3:19-cv-00180-GHD-RP (N.D. Miss. Aug. 15, 2019)
          14
                      (Davidson)
          15
                  Northern District of Illinois
          16
                  •   Quercia v. JUUL Labs, Inc., No. 1:19-cv-5664 (N.D. Ill. Aug. 22, 2019) (Kennelly)
          17
                  Southern District of Illinois
          18
                  •   Kocourek v. JUUL Labs, Inc., No. 3:19-cv-00903-SMY-RJD (S.D. Ill. Aug. 19, 2019)
          19          (Yandle)
          20
                  •   Tempel v. JUUL Labs, Inc., No. 3:19-cv-00904-SMY-RJD (S.D. Ill. Aug. 19, 2019) (Yandle)
          21
                  •   Sidlo v. JUUL Labs, Inc., No. 3:19-cv-00905-SMY-RJD (S.D. Ill. Aug. 19, 2019) (Yandle)
          22
                  Southern District of Indiana
          23
                  •   McCullough v. JUUL Labs, Inc., No. 1:19-cv-03543-RLY-DLP (S.D. Ind. Aug. 20, 2019)
          24          (Young)
          25
                  Western District of Missouri
          26
                  •   Phillips v. JUUL Labs, Inc., No. 2:19-cv-4172-MDH (W.D. Mo. Aug. 21, 2019) (Harpool)
          27
                  •   Boyd v. JUUL Labs, Inc., No. 4:19-cv-0674-HFS (W.D. Mo. Aug. 27, 2019) (Sachs)
          28
                                                              15
                 DEFENDANT JUUL LABS, INC.’S NOTICE OF MOTION AND MOTION TO STAY PROCEEDINGS PENDING
Gibson, Dunn &                          JPML RULING - CASE NO. 3:18-CV-02499-WHO
Crutcher LLP
